    Case: 1:20-cv-03888 Document #: 20 Filed: 03/31/21 Page 1 of 4 PageID #:1449




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

TONYA S. L.,                                  )
                                              )      No. 20 C 3888
         Plaintiff,                           )
                                              )      Magistrate Judge M. David Weisman
         v.                                   )
                                              )
ANDREW SAUL,                                  )
Commissioner of Social Security,              )
                                              )
         Defendant.                           )

                          MEMORANDUM OPINION AND ORDER

         Tonya S. L. appeals the Commissioner’s decision denying her application for Social

Security benefits. For the reasons set forth below, the Court reverses the Commissioner’s decision.



                                           Background

         On March 31, 2014, plaintiff filed an application for benefits alleging a disability onset

date of January 2, 2013. (R. 105-06.) Her application was denied initially, on reconsideration,

and after a hearing. (R. 19-27, 113, 123.) The Appeals Council declined review (R. 1-4), and

plaintiff appealed to this Court, which remanded the case for further proceedings. (R. 1132-33,

1143.)

         On May 9, 2019, the ALJ held a second hearing on plaintiff’s application. (R. 1056-1107.)

On June 18, 2019, the ALJ again denied plaintiff’s application. (R. 1037-49.) The Appeals

Council declined review (R. 1125-28), leaving the ALJ’s decision as the final decision of the

Commissioner reviewable by this Court pursuant to 42 U.S.C. § 405(g). See Villano v. Astrue,

556 F.3d 558, 561-62 (7th Cir. 2009).
    Case: 1:20-cv-03888 Document #: 20 Filed: 03/31/21 Page 2 of 4 PageID #:1450




                                            Discussion

       The Court reviews the ALJ’s decision deferentially, affirming if it is supported by

“substantial evidence in the record,” i.e., “‘such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.’” White v. Sullivan, 965 F.2d 133, 136 (7th Cir. 1992)

(quoting Richardson v. Perales, 402 U.S. 389, 401 (1971)). “Although this standard is generous,

it is not entirely uncritical,” and the case must be remanded if the “decision lacks evidentiary

support.” Steele v. Barnhart, 290 F.3d 936, 940 (7th Cir. 2002) (citation omitted).

       Under the Social Security Act, disability is defined as the “inability to engage in any

substantial gainful activity by reason of any medically determinable physical or mental impairment

which can be expected to result in death or which has lasted or can be expected to last for a

continuous period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A). The regulations

prescribe a five-part sequential test for determining whether a claimant is disabled. See 20 C.F.R.

§ 404.1520(a). The Commissioner must consider whether: (1) the claimant has performed any

substantial gainful activity during the period for which he claims disability; (2) the claimant has a

severe impairment or combination of impairments; (3) the claimant’s impairment meets or equals

any listed impairment; (4) the claimant retains the residual functional capacity to perform his past

relevant work; and (5) the claimant is able to perform any other work existing in significant

numbers in the national economy. Id.; Zurawski v. Halter, 245 F.3d 881, 885 (7th Cir. 2001). The

claimant bears the burden of proof at steps one through four. 20 C.F.R. § 404.1560(c)(2);

Zurawski, 245 F.3d at 886. If that burden is met, at step five, the burden shifts to the Commissioner

to establish that the claimant is capable of performing work existing in significant numbers in the

national economy. 20 C.F.R. § 404.1560(c)(2).




                                                 2
    Case: 1:20-cv-03888 Document #: 20 Filed: 03/31/21 Page 3 of 4 PageID #:1451




       At step one, the ALJ found that plaintiff had not engaged in substantial gainful activity

between February 1, 2017 and June 30, 2018. (R. 1040.) At step two, the ALJ determined that

plaintiff has the severe impairments of “degenerative disc disease of the cervical spine; major joint

dysfunction of the right hip and obesity.” (Id.) At step three, the ALJ found that plaintiff does not

have an impairment or combination of impairments that meets or medically equals the severity of

one of the listed impairments. (R. 1041.) At step four, the ALJ found that plaintiff has the RFC

to perform sedentary work with certain exceptions, is capable of performing her past relevant work

as a repair dispatcher, and thus she is not disabled. (R. 1041-42, 1047-49.)

       Plaintiff contends that the ALJ provided no basis for the RFC finding that plaintiff could

perform sedentary work if, “every 30 minutes, she [is] allowed to shift positions or alternate

between sitting and standing for one to two minutes at a time while remaining on task.” (See R.

1042); see also SSR 96-8P, 1996 WL 374184, at *7 (July 2, 1996) (requiring “[t]he RFC

assessment [to] include a narrative discussion describing how the evidence supports each

conclusion, citing specific medical facts (e.g., laboratory findings) and nonmedical evidence (e.g.,

daily activities, observations)”). The evidence the ALJ cited for this part of the RFC is plaintiff’s

testimony that after sitting for an hour, she needed to walk around for five to seven minutes before

she could resume sitting. (See R. 1043, 1088.) The ALJ did not, however, cite any evidence for

reducing by half the time plaintiff said she needed to stand each hour or asserting that plaintiff

could remain on task while standing. Absent such evidence, there is no “logical bridge” between

the record evidence and the ALJ’s RFC determination. Villano, 556 F.3d at 562. Moreover,

because the ALJ incorporated these unsupported assumptions into the hypothetical questions he

posed to the vocational expert (“VE”) (see R. 1097-98), the VE’s testimony and the conclusions

the ALJ drew from it, i.e., that plaintiff could perform her past relevant work and other jobs that



                                                 3
       Case: 1:20-cv-03888 Document #: 20 Filed: 03/31/21 Page 4 of 4 PageID #:1452




exist in significant numbers in the national economy, are also unsupported.                        Because the

government does not meaningfully attempt to defend the ALJ’s reasoning or opinion, we do not

have any cogent argument to address in defense of the ALJ’s opinion. Accordingly, this case must

be remanded for reconsideration of the RFC. 1



                                                       Conclusion

           For the reasons set forth above, the Court reverses the Commissioner’s decision, denies the

Commissioner’s motion for summary judgment [14], and pursuant to the fourth sentence of 42

U.S.C. § 405(g), remands this case for further proceedings consistent with this Order.

SO ORDERED.                                               ENTERED: March 31, 2021




                                                          M. David Weisman
                                                          United States Magistrate Judge




1
    Because this issue is dispositive, the Court need not decide the others raised by plaintiff.

                                                              4
